Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation “optical head.” There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-11, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Justice (US PG Publication 2016/0267669) in view of Hersom (WO 01/38896) and Boyle (US PG Publication 2013/0230293).

Regarding Claim 1, Justice (US PG Publication 2016/0267669) discloses an optronic sight (3D AWARE LIDAR system [0019], Figs. 1-2) including:
	an optronic head (upper chamber [0019]),
a device (rotating azimuth joint, Fig. 1) adapted to rotate the optronic head (Azimuth scanning is accomplished by rotation of the upper chamber [0019]) about a single rotation axis (azimuth [0019]), wherein the optronic head is formed by (upper chamber shown in Fig. 1 has the focal plane array) a set of optical sensors (focal plane array composed of 1024 pixels [0019]) and the optical head has an asymmetric field of view (linear array [0019] is asymmetrical) in a main direction (30° elevation [0019]) and the direction perpendicular to the main direction (.5 milliradians pixel IFOV [0019], inferred from “linear array” [0019] in the azimuth), the optical sensors comprising pixels which each have an instantaneous field of view (pixel ifov .5 milliradians [0019]), the number of pixels (1024 pixels of the array [0019]) being such that the instantaneous field of view is less than 500 microradians and greater than 50 microradians (instantaneous field of view of each pixel is 0.5 milliradians [0019] = 500 microradians),
and the optronic sight being an environmental observing optronic sight (street scene with moving cars and people, Fig. 7, captured by 3D AWARE LIDAR system [0019]).
Justice does not explicitly disclose, but Hersom (WO 01/38896) teaches an asymmetrical field of view (side 26 FOV is 67°x33°, Pp. 7 lines 19-25, Fig. 2) which is greater than or equal to 60° in a main direction (right and left side 26 FOV 67° vertically, Fig. 2, Pp. 7 lines 19-25) and greater than 30° in the direction perpendicular to the main direction (right and left side 26 FOV 33° horizontally, Fig. 2, Pp. 7 lines 19-25), the number of pixels being such that the instantaneous field of view is less than 500 microradians and greater than 50 microradians (FOV resolution 0.02 degrees, Page 2 lines 15-20).
	Justice does not explicitly disclose, but Boyle (US PG Publication 2013/0230293) teaches wherein the device includes a positioner (pan positioner 31 [0054], Fig. 6) adapted to rotate the optronic head (rotate the camera [0054]) about a single rotation axis (pan movement alone [0054]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to replace the focal plane array of Justice with the sensor of Hersom because Hersom teaches that arranging multiple sensors adjacently enables the establishment of a large field of regard with high resolution, optimizing two imaging factors that are usually contradictory (Page 2 lines 15-22), and providing a larger field of view per image capture would reduce the frequency of azimuth scans required to achieve Justice’s 360° field of regard (Justice [0019]), reducing power consumption and increasing the longevity of the imaging system.
	It would have been obvious to one of ordinary skill in the art before the application was filed to replace the joint of Justice with the positioner of Boyle because Boyle teaches the positioner enables the system to have well-defined, higher-precision, and higher-certainty information about the orientation of the camera [0045], which enables the automatic recording system to superiorly track freely moving objects [0032], which would improve upon Justice’s moving object tracking ability (Justice [0020]). 

	Regarding Claim 2, Justice discloses the optronic sight according to claim 1.
Justice does not explicitly disclose, but Hersom (WO 01/38896) teaches wherein the set of optical sensors is organized to form a field of view greater than or equal to 90° in the main direction (e.g., three sensors arranged vertically, Figs. 2, 3).
	It would have been obvious to one of ordinary skill in the art before the application was filed to replace the sensor of Justice with the sensor of Hersom because Hersom teaches that arranging multiple sensors adjacently enables the establishment of a large field of regard with high resolution, optimizing two imaging factors that are usually contradictory (Page 2 lines 15-22).

	Regarding Claim 3, Justice discloses the optronic sight according to claim 1.
Justice does not explicitly disclose, but Hersom (WO 01/38896) teaches wherein the set of optical sensors is organized to form a field of view greater than or equal to 60° in the perpendicular direction (e.g., two sensors arranged horizontally, Figs. 2, 3).
	It would have been obvious to one of ordinary skill in the art before the application was filed to replace the sensor of Justice with the sensor of Hersom because Hersom teaches that arranging multiple sensors adjacently enables the establishment of a large field of regard with high resolution, optimizing two imaging factors that are usually contradictory (Page 2 lines 15-22).

	Regarding Claim 4, Justice discloses the optronic sight according to claim 1, wherein the number of pixels is such that the instantaneous field of view is greater than 200 microradian (pixel ifov .5 milliradians [0019]; 250 μrad Fig. 3).

	Regarding Claim 5, Justice discloses the optronic sight according to claim 1.
Justice does not explicitly disclose, but Hersom (WO 01/38896) teaches wherein the pixels of each optical sensor form a matrix of pixels (each sensor is 33° FOV in each direction, Fig. 3), the number of pixels of the set of optical sensors being the sum of the number of pixels of each matrix decreased by the number of pixels for a matrix corresponding to the overlap of the fields (sum of # pixels in each sensor, Fig. 3, minus the number of pixels in the 2-degree overlap region, Page 7 lines 19-25), the optical sensors being stationary relative to one another (superimposition of several fields of view, Page 7 lines 5-19) and each having its own field of view (several fields of view, Page 7 lines 5-19, Fig. 3), the field of view of the set of optical sensors being the sum of the fields of view of the optical sensors taking into account the overlap of the fields (e.g., 67°x33° FOV and 2° overlap, Page 7 lines 19-25).
	It would have been obvious to one of ordinary skill in the art before the application was filed to replace the sensor of Justice with the sensor of Hersom because Hersom teaches that arranging multiple sensors adjacently enables the establishment of a large field of regard with high resolution, optimizing two imaging factors that are usually contradictory (Page 2 lines 15-22).

	Regarding Claim 6, Justice discloses the optronic sight according to claim 5.
Justice does not explicitly disclose, but Hersom (WO 01/38896) teaches wherein each field of view of an optical sensor has an overlap with at least one other field of view of an optical sensor in the main direction (each sensor 2° overlap at periphery, Page 7 lines 19-25).
	It would have been obvious to one of ordinary skill in the art before the application was filed to replace the sensor of Justice with the sensor of Hersom because Hersom teaches that arranging multiple sensors adjacently enables the establishment of a large field of regard with high resolution, optimizing two imaging factors that are usually contradictory (Page 2 lines 15-22).

	Regarding Claim 7, Justice discloses the optronic sight according to claim 6.
Justice does not explicitly disclose, but Hersom (WO 01/38896) teaches wherein the field overlap is between 1° and 3° in the main direction (each sensor 2° overlap at periphery, Page 7 lines 19-25).
	It would have been obvious to one of ordinary skill in the art before the application was filed to replace the sensor of Justice with the sensor of Hersom because Hersom teaches that arranging multiple sensors adjacently enables the establishment of a large field of regard with high resolution, optimizing two imaging factors that are usually contradictory (Page 2 lines 15-22).

	Regarding Claim 8, Justice discloses the optronic sight according to claim 1, wherein the main direction of the field of view of the set of optical sensors is parallel to the rotation axis (e.g., elevation [0019]).

	Regarding Claim 10, Justice discloses the optronic sight according to claim 1.
Justice does not explicitly disclose, but Hersom (WO 01/38896) teaches wherein at least two optical sensors are adapted to operate in the same spectral band (assumed by default because there is no mention of the sensors being in different bands).
	It would have been obvious to one of ordinary skill in the art before the application was filed to replace the sensor of Justice with the sensor of Hersom because Hersom teaches that arranging multiple sensors adjacently enables the establishment of a large field of regard with high resolution, optimizing two imaging factors that are usually contradictory (Page 2 lines 15-22).

	Regarding Claim 11, Justice discloses the optronic sight according to claim 1, wherein the set of optical sensors is adapted to operate in at least two different spectral bands (sensor suit visible, thermal, lidar, Fig. 5).

	Regarding Claim 15, Justice does not explicitly disclose, but renders obvious a platform including an optronic sight (the image of Fig. 1 suggests that the device is to be installed on a physical surface, i.e., a platform) the optronic sight being according to claim 1 (grounds in claim 1).

	Regarding Claim 16, Justice discloses the optronic sight according to claim 4, wherein the number of pixels is such that the instantaneous field of view is greater than 250 microradians (pixel ifov .5 milliradians [0019]; 250 μrad Fig. 3).


Claims 9, 12-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Justice (US PG Publication 2016/0267669) in view of Hersom (WO 01/38896), Boyle (US PG Publication 2013/0230293) and Goto (JP 10-201898).

	Regarding Claim 9, Justice discloses the optronic sight according to claim 1.
Justice does not explicitly disclose, but Goto (JP 10-201898) teaches wherein the main direction of the field of view of the set of optical sensors is perpendicular to the rotation axis (camera can be arranged in a 90° roll direction).
It would have been obvious to one of ordinary skill in the art before the application was filed to enable to camera head of Justice to be oriented in landscape mode because Goto suggests that landscape mode is superior when a wide field of view is desired [0024].

	Regarding Claim 12, Justice discloses the optronic sight according to claim 1.
Justice does not explicitly disclose, but Goto (JP 10-201898) teaches wherein the optronic head has a parallelepipedal shape having end faces (case 40 is formed in a vertically elongated hollow rectangular parallelepiped [0027]), at least one part of the faces being adapted to accommodate an additional module (device 1 has acoustic sensor connection port 63 for acoustic sensor, Fig. 10 [0051]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Justice to include additional sensors because Goto teaches that the timing of image capture can be triggered based on additional sensor data, assuring that valuable time-critical data is captured [0051]. 

	Regarding Claim 13, Justice discloses the optronic sight according to claim 1.
Justice does not explicitly disclose, but Goto (JP 10-201898) teaches wherein the optronic head is adapted to operate according to two positions, a first position in which the main direction of the field of view of the set of optical sensors is parallel to the rotation axis and a second position in which the main direction of the field of view of the set of optical sensors is perpendicular to the rotation axis (shooting is at least two states, that is, a predetermined upright direction and a rollover direction that is rolled over 90 ° from the upright direction [0024]).
It would have been obvious to one of ordinary skill in the art before the application was filed to enable to camera head of Justice to be oriented in landscape mode because Goto suggests that landscape mode is superior when a wide field of view is desired [0024].

	Regarding Claim 14, Justice discloses the optronic sight according to claim 13.
§Justice does not explicitly disclose, but Goto (JP 10-201898) teaches wherein the optronic sight is provided with a switching unit (screw lock member 56, Figs. 2A, 9,[0030]) adapted to switch the optronic head between the two positions (attaches case 40 in upright position Fig. 2A, rolled 90°, Fig. 9).
It would have been obvious to one of ordinary skill in the art before the application was filed to enable to camera head of Justice to be oriented in landscape mode because Goto suggests that landscape mode is superior when a wide field of view is desired [0024].

	Regarding Claim 17, Justice discloses the optronic sight according to claim 12.
Justice does not explicitly disclose, but Goto (JP 10-201898) teaches wherein the additional module is a sensor (device 1 has acoustic sensor connection port 63 for acoustic sensor, Fig. 10 [0051]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Justice to include additional sensors because Goto teaches that the timing of image capture can be triggered based on additional sensor data, assuring that valuable time-critical data is captured [0051].


Response to Arguments
Applicant's arguments filed 11/4/2022 have been fully considered but they are not persuasive.
Applicant’s argument on Pp. 6 of the Remarks regarding Justice not teaching an “asymmetrical field of view” and “the number of pixels being such that the instantaneous field of view is less than 500 microradians and greater than 50 microradians” is unpersuasive because Justice discloses these limitations in paragraph [0019]. 
Justice’s focal plane array is a linear sensor with 1024 pixels arranged vertically, each pixel having an instantaneous field of view of 0.5 milliradians, which is 500 microradians [0019]. A vertically oriented linear array of 1024 pixels produces a field of view that is longer in the vertical direction than in the horizontal, i.e., asymmetrical. Also, Justice’s instantaneous field of view of 0.5 milliradians overlaps Applicant’s instantaneous field of view range of 50-500 microradians. Therefore, Justice discloses both limitations.
Applicant then argues (Remarks Pp. 6) that one of ordinary skill in the art would not be motivated to modify Justice with a larger field of view sensor, as taught by Hersom, because Justice is used for its own purpose in a field of view of 14.67°x0.01°. This is unpersuasive because Justice at [0019] accomplishes a 360° field of regard in the azimuth by rotating the upper portion about the azimuth. One of ordinary skill in the art would immediately recognize that a 360° field of regard can be achieved in fewer scans when the sensor has a larger field of view, which would reduce power consumption and increase robustness. A larger field of view has the advantage of capturing more information, providing additional data to the operators. Therefore, one of ordinary skill in the art would readily perceive the advantageous of replacing the focal plane array of Justice with larger field of view sensors.
Applicant argues on Remarks Pp. 7 that Hersom fails to teach an asymmetrical field of view because it teaches either a 33°x33° field of view or a 124°x124° field of view. This is not persuasive because Applicant has not applied the ordinary skill in the art while interpreting Hersom. As Applicant concedes, Hersom discloses 12 sensors arranged to overlap fields of view, producing a field of regard of 124°x124°. Cited by Applicant, Hersom Pp. 7 lines 19-23 teaches that these 12 sensors are arranged in sub-groups, generating fields of view that are overlapped to generate the full field of regard. As Applicant concedes, one of those fields of view, FOV 26,  is 67°x33°.  An FOV of 67°x33° is both asymmetrical, and longer than 60° in the main direction, and longer than 30° in the perpendicular direction. Note that Applicant’s field of view is also generated by multiple sensors arranged to overlap fields of view: Applicant’s Fig. 2, 3, 4, and 5. Therefore, Hersom teaches this limitation as claimed and as disclosed. 
Applicant next argues (Remarks Pp. 7) that Hersom does not teach the number of pixels being such that the instantaneous field of view is between 50-500 microradians because a resolution of 2° equates to 35K microradians. Applicant has mistaken the resolution defined by Hersom. The resolution is 0.02°, Hersom Page 2 lines 15-20. As Applicant has calculated, a resolution of 2° = 35,000 microradians, therefore, a resolution of 0.02° = 350 microradians. 350 microradians is between 50 and 500 microradians, therefore, Hersom teaches an instantaneous field of view between 50 and 500 microradians.
Finally, Applicant argues that Hersom fails to teach the optronic sight being an environmental observing optronic sight. This limitation is interpreted according to its ordinary plain meaning because Applicant’s specification has not provided a definition of “environmental observing.” The specification provides one example: “cannon shots” (Spec. Pp. 9 lines 29-30), which possibly refers to capturing images of weapons in a military application. Thus, environmental observing appears to refer to capturing pictures of events and targets surrounding the camera, which is consistent with the plain meaning of “environment,” i.e., surroundings. Justice’s imager captures pictures of its surroundings, as shown in Fig. 7, therefore, Justice discloses an environmental observing sight. 
Every claim limitation is taught by the references, and the modification of Justice by the sensor of Hersom is obvious, therefore, Applicant’s arguments are not persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vye US 4720805 A – pan positioner
Zhou CN 2706982 Y – rotating camera head
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485